UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 15, 2010 NTS MORTGAGE INCOME FUND (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18550 (Commission file number) 61-1146077 (IRS Employer Identification No.) 10172 Linn Station Road Louisville, Kentucky 40223 (Address of principal executive offices) (502) 426-4800 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. In anticipation of the expiration on September 30, 2010 of that certain Services and Development Agreement dated as of January 1, 2009 between NTS Mortgage Income Fund (the “Fund”) and Residential Management Company, a Kentucky corporation (“Residential”)(as amended pursuant to that certain First Amendment to Services and Development Agreement dated as of December 31, 2009 between the Fund and Residential, as later amended pursuant to that certain Second Amendment to Services and Development Agreement dated as of March 31, 2009 between the Fund and Residential and as further amended pursuant to that certain Third Amendment to Services and Development Agreement dated as of June 30, 2010 between the Fund and Residential)(collectively, the “Agreement”), on September 15, 2010 the Fund and Residential entered into a Fourth Amendment to Services and Development Agreement dated as of September 30, 2010 (“Fourth Amendment”).The Fourth Amendment extends the term of the Services and Development Agreement (“Agreement”) from September 30, 2010 until December 31, 2010. The Agreement superseded and replaced all of the Fund’s previous property management agreements except for the Advisory Agreement between the Fund and NTS Advisory Corporation, which continues to remain in effect.Other than extending the term of the Agreement, the Fourth Amendment does not modify any other provisions of the Agreement and the calculation of compensation and expense reimbursements to be received by NTS remains the same. Also, on September 15, 2010, the Audit Committee of the Fund received a letter from Residential and NTS Development Company, a Kentucky corporation (“NTS”), containing Residential’s and NTS’ agreement to defer payment of amounts due them from the Fund evidenced by promissory notes, and to make advances to cover expenses of the Fund not otherwise evidenced by promissory notes as of September 15, 2010 through December 31, 2010.As of September 15, 2010, the Fund owed $5,583,439.24 to NTS and its affiliates. Unless Residential and NTS otherwise agree, any such advances shall exclude any principal repayments on the mortgage note owed by the Fund to PNC Bank, National Association.NTS and its affiliates most likely will require that the Fund and its subsidiaries execute promissory notes evidencing the obligation to repay the deferred amounts and the advances. Based on the Fund’s current budget, it is unlikely that the Fund and its subsidiaries will generate sufficient revenue to repay the promissory notes in full on a timely basis. The Fund intends to seek an extension of the maturity date for the notes or refinance the unpaid balance prior to the current maturity. There can be no assurance that an acceptable extension or refinancing of the promissory notes will be achieved prior to maturity, or at all. On September 15, 2010, NTS Mortgage Income Fund (the “Fund”) and its wholly-owned subsidiaries NTS/Virginia Development Company (“NTS/Virginia”) and NTS/Lake Forest II Residential Corporation (“NTS/Lake Forest”) executed various First Amendments to the Consolidated and Amended and Restated Promissory Notes dated as of June 10, 2010.These First Amendments to the Consolidated and Amended and Restated Promissory Notes extend the maturity dates of the Consolidated and Amended and Restated Promissory Notes from September 30, 2010 to December 31, 2010.Other than extending the maturity dates of the Consolidated and Amended and Restated Promissory Notes, the First Amendments do not 2 modify any other terms or provisions of the Consolidated and Amended and Restated Promissory Notes, which continue to remain in effect.The notes that have been extended are as follows: Maker In Favor Of Amount Due NTS Mortgage Income Fund NTS Development Company NTS Mortgage Income Fund Residential Management Company NTS/Virginia Development Company NTS Development Company NTS/Virginia Development Company Residential Management Company NTS/Lake Forest II Residential Corp. NTS Development Company NTS/Lake Forest II Residential Corp. Residential Management Company In addition to the First Amendments to the Consolidated and Amended and Restated Promissory Notes mentioned above, the Fund and NTS/Virginia executed a First Amendment to the Amended and Restated Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010 in the principal amount of $265,450.25.The First Amendment to the Amended and Restated Consolidated and Amended and Restated Promissory Note extends the maturity date of the Amended and Restated Consolidated and Amended and Restated Promissory Note from September 30, 2010 to December 31, 2010.Other than extending the maturity date of the Amended and Restated Consolidated and Amended and Restated Promissory Note, the First Amendment does not modify any other terms or provisions of the Amended and Restated Consolidated and Amended and Restated Promissory Note, which continues to remain in effect. Orlando Lake Forest Joint Venture, a Florida joint venture (the “Joint Venture”), in which the Fund has a fifty percent (50%) ownership interest, executedFirst Amendments to the two Consolidated and Amended and Restated Promissory Notes dated as of June 10, 2010.These First Amendments to the Consolidated and Amended and Restated Promissory Notes extend the maturity dates of the Consolidated and Amended and Restated Promissory Notes from September 30, 2010 to December 31, 2010.Other than extending the maturity dates of the Consolidated and Amended and Restated Promissory Notes, the First Amendments do not modify any other terms or provisions of the Consolidated and Amended and Restated Promissory Notes, which continue to remain in effect.The notes that have been extended are as follows: Maker In Favor Of Amount Due Orlando Lake Forest Joint Venture NTS Development Company Orlando Lake Forest Joint Venture Residential Management Company In addition to the First Amendments executed for all the Promissory Notes mentioned in the paragraphs above, the Fund and its subsidiaries also executed First Amendments to all of the Promissory Notes that have been issued on behalf of NTS Development Company and/or Residential Management Company since June 10, 2010.These First Amendments to the Promissory Notes extend the maturity dates of the Promissory Notes from September 30, 2010 to December 31, 2010.Other than extending the maturity dates of the Promissory Notes, the First Amendments do not modify any other terms or provisions of the Promissory Notes, which continue to remain in effect.These notes are as follows: 3 Maker In Favor Of Amount Due Date NTS Mortgage Income Fund NTS Development Company 7/10/2010 NTS Mortgage Income Fund NTS Development Company 8/10/2010 NTS/Virginia Development Company Residential Management Company 7/10/2010 NTS/Virginia Development Company Residential Management Company 8/10/2010 NTS/Virginia Development Company NTS Development Company 8/10/2010 Based on the Fund’s current budget, it is unlikely that the Fund and its subsidiaries will generate sufficient revenue to repay the promissory notes in full on a timely basis.The Fund intends to seek an extension of the maturity date of the notes or refinance the unpaid balance prior to the current maturity date.There can be no assurance that an acceptable extension or refinancing of the promissory notes will be achieved prior to maturity, or at all. Copies of the newly executed documents and promissory notes are attached to this Current Report on Form 8-K as Exhibits 10.1 – 10.16 and are incorporated in their entirety in this Item 1.01 disclosure by reference. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: N/A (b) Pro Forma Financial Information: N/A (c) Shell Company Transactions: N/A (d) Exhibits: Fourth Amendment to Services and Development Agreement Letter to the Audit Committee dated September 15, 2010 First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by NTS Mortgage Income Fund payable to NTS Development Company First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by NTS Mortgage Income Fund payable to Residential Management Company First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by NTS/Virginia Development Company payable to NTS Development Company First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by NTS/Virginia Development Company payable to Residential Management Company First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by NTS/Lake Forest II Residential Corporation payable to NTS Development Company First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by NTS/Lake Forest II Residential Corporation payable to Residential Management Company 4 First Amendment to Amended and Restated Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by NTS/Virginia Development Company payable to NTS Financial Partnership First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by Orlando Lake Forest Joint Venture payable to NTS DevelopmentCompany First Amendment to Consolidated and Amended and Restated Promissory Note dated as of June 10, 2010, made by Orlando Lake Forest Joint Venture payable to Residential Management Company First Amendment to Promissory Note dated as of July 10, 2010, made by NTS Mortgage Income Fund payable to NTS Development Company First Amendment to Promissory Note dated as of August 10, 2010, made by NTS Mortgage Income Fund payable to NTS Development Company First Amendment to Promissory Note dated as of July 10, 2010, made by NTS/Virginia Development Company payable to Residential Management Company First Amendment to Promissory Note dated as of August 10, 2010, made by NTS/Virginia Development Company payable to Residential Management Company First Amendment to Promissory Note dated as of August 10, 2010, made by NTS/Virginia Development Company payable to NTS Development Company 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NTS MORTGAGE INCOME FUND, a Delaware corporation By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Secretary/Treasurer/Chief Financial Officer Date: September 20, 2010 6
